

116 HRES 702 IH: Recognizing that the United States has a moral obligation to meet its foundational promise of guaranteed justice for all.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 702IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Pressley submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing that the United States has a moral obligation to meet its foundational promise of
			 guaranteed justice for all.
	
 Whereas the United States has an incarceration crisis that has destabilized millions of Americans, caused intergenerational harm and trauma to families, decimated entire communities, and disproportionately impacted communities of color, particularly Black communities;
 Whereas the Federal Government has an obligation to rebuild the American legal system so that it is smaller, safer, less punitive, and more humane;
 Whereas mass decarceration is a moral and societal imperative that the United States must strategically and effectively pursue;
 Whereas the Federal Government manages the largest immigration detention system in the world, spends more resources on immigration enforcement than on all other Federal enforcement agencies combined, and now makes up the fastest growing incarceration system in the country;
 Whereas it should be the responsibility of the Federal Government to make America more free by dramatically reducing jail, prison, and immigration detention populations; make America more equal by eliminating racial disparities, wealth-based discrimination and corporate profiteering; make America more secure by investing in the communities most destabilized by the failed policies of over-policing and mass incarceration; and make America more just and humane by ensuring basic resources needed to feel safe are equitably provided to all people;
 Whereas the American legal system duplicates and maintains systems of oppression that can be traced back to slavery, and as a result disproportionately harms Black communities throughout the United States;
 Whereas public safety is of paramount importance for every person, family, and community in this country;
 Whereas a humane and effective justice system is a necessary predicate for a functioning and healthy democracy;
 Whereas, as recently as the early 1970s, the United States had an incarceration rate on par with most other Western democracies, and while their crime rates today are at nearly identical levels, America’s incarceration rate is five times higher;
 Whereas the United States of America, a Nation purported to be founded on the principles of liberty and justice for all, has become the most incarcerated country in the world;
 Whereas throughout the United States— (1)nearly 5 million people are arrested and jailed every year;
 (2)almost 2.2 million people are incarcerated, including 176,824 people in Federal jails and prisons; (3)collectively, 1,273,605 people are locked in State prisons and another 745,200 people are detained in a local jail on any given night;
 (4)500,000 immigrants are incarcerated in immigrant jails and prisons annually, marking a 75 percent increase in immigration detention over the last decade;
 (5)4.5 million people are under some form of community supervision, including probation and parole; (6)despite making up just 4 percent of the world’s population, the United States is home to 21 percent of the world’s prisoners;
 (7)incarcerated people remain incarcerated for longer periods of time and the number of people serving life sentences has quadrupled since 1984, even as crime has fallen, and—
 (A)one out of every seven people in prison is currently serving a life sentence, of which almost one-quarter are sentenced to life without parole;
 (B)the average sentence length for individuals convicted of a Federal offense carrying a mandatory minimum penalty is 110 months of imprisonment;
 (C)more than two-thirds of Federal prisoners serving life sentences have been convicted of nonviolent crimes, including 30 percent convicted for a drug crime; and
 (D)there are tens of thousands of people over the age of 50 who remain locked up though they are elderly, sick, and pose little to no public safety risk;
 (8)tens of thousands of people are forcibly deported away from their families through an immigration enforcement system that replicates the harms of over-policing and racial profiling by local law enforcement agencies due to formal and informal cooperation agreements between such agencies and Federal immigration enforcement;
 (9)more than a quarter of a million young people are arrested or referred to law enforcement in their schools each year with increasing investments towards school policing, surveillance, suspensions and expulsions, harsh discipline, and arrests, in lieu of counseling, educational resources, and physical improvements to classrooms and school structures, leading to a cradle-to-prison pipeline;
 Whereas while incarceration is the final and too frequently end result of the American legal system, the harm is collectively experienced by a far larger set of people, especially Black and Brown individuals, through overzealous policing practices and subsequent correctional surveillance and stigmatization;
 Whereas Black people are incarcerated at 5 times the rate of White people, making up just 13 percent of the population, but 33 percent of the country’s prisoners;
 Whereas Latinos represent 16 percent of the adult population, but account for 23 percent of the Nation’s prisoners;
 Whereas the imprisonment rate for Black women (92 per 100,000) is twice the rate of White women (49 per 100,000);
 Whereas Black, Hispanics, and Indigenous communities are the most heavily impacted by the American legal system;
 Whereas expanded and militarized police forces, including in the form of proactive policing or so-called broken windows policing, has led to mass criminalization, worsening police-community relations, and unacceptable levels of State violence, specifically impacting Black people;
 Whereas women are the fastest growing population in the American legal system, outpacing men two to one and have grown nearly 800 percent from 1978 to 2017;
 Whereas one in two women in prison are incarcerated as a result of nonviolent offenses, and nearly two-thirds are confined in jails due to an inability to afford cash bail;
 Whereas a majority of incarcerated women report having experienced trauma due to sexual violence, intimate partner violence, and caregiver violence;
 Whereas 85 percent of currently incarcerated women report having been the primary caretaker of children prior to their incarceration;
 Whereas a large percentage of currently incarcerated women are either elderly, ill, survivors of domestic violence, or have served more than 10 years;
 Whereas incarcerated women are subject to permanent denial of parental rights, which have contributed significantly to the destruction of families;
 Whereas women and young people continue to be criminalized and fear arrest or jail for experiencing a pregnancy loss, ending a pregnancy, or supporting a loved one who has lost or ended a pregnancy;
 Whereas the toll of incarceration and detention has had a severe impact on lesbian, gay, bisexual, transgender, queer, intersex, and asexual (LGBTQ+) individuals who are imprisoned at far higher rates than the overall population;
 Whereas eight percent of adults in prisons and jails, or approximately 162,000 adults, identify as lesbian, gay, or bisexual;
 Whereas an estimated 3,209 adults held in prisons or jails in the United States identify as transgender;
 Whereas LGBTQ+ people are more likely to experience sexual violence while incarcerated than non-LGBTQ+ people;
 Whereas LGBTQ+ immigrants are 97 times more likely to be sexually victimized in immigration detention than non-LGBTQ+ individuals;
 Whereas LGBTQ+ people in prison, jail, and detention facilities are disproportionately subjected to solitary confinement as a means of protection compared to non-LGBTQ+ people;
 Whereas incarceration can be traumatic, dehumanizing, and harmful for LGBTQ+ people affected by it, particularly those who are low-income and people of color;
 Whereas violence against transgender women of color has reached epidemic proportions in the United States, as evidenced by the murder of at least 26 transgender women in 2018;
 Whereas incarcerated individuals endure jails and prisons that are cruel, inhumane, and are subjected to practices that are not conducive to rehabilitation;
 Whereas over 61,000 people across the United States are subjected to solitary confinement every day, isolated for 22 to 24 hours a day with little to no human interaction;
 Whereas many incarcerated individuals suffering from chronic illnesses often receive little or no treatment, and individuals suffering from substance use disorders face higher rates of overdose in jails and prisons that prohibit treatment drugs such as methadone and buprenorphine;
 Whereas one in five people incarcerated are people with a cognitive disability, while another one in five inmates have a serious mental health diagnosis;
 Whereas incarcerated people are three or four times more likely to report having a disability than the rest of the United States population;
 Whereas incarcerated people with cognitive and physical disabilities are disproportionately subjected to solitary confinement;
 Whereas people with disabilities are subject to criminalization, violence, and death, including those with untreated mental health diagnosis who are 16 times more likely to be killed by law enforcement;
 Whereas the total cost of the mass incarceration crisis, including the costs to those incarcerated and their families, is nearly $182 billion per year;
 Whereas the burden to pay for the Nation’s mass incarceration crisis too often falls upon everyday people trapped in cycles of poverty and intergenerational trauma, and statistical mechanisms to comprehensively quantify the ongoing and generational effects of carceral trauma are limited and oftentimes unknown;
 Whereas nearly a half a million people are in jails without having been convicted, often because of an inability to afford cash bail, which leads to an increased likelihood of conviction and lengthier sentences;
 Whereas in order to finance the mass incarceration system, many cities, States, courts, and prosecutors levy hefty fines at nearly every stage of the criminal justice process, including—
 (1)fines and fees for being arrested; (2)lawyer fees;
 (3)crime lab fees and victim assessments; (4)fees to enter a diversion or substance use disorder treatment program; or
 (5)fees to pay for public and private probation supervision; Whereas people leave jails and prison owing an average of $13,607 in fines and fees, and an inability to pay can lead to being denied the right to vote, license suspension, additional fines and fees, and even further incarceration;
 Whereas the policy decisions that led to the incarceration crisis, as well as the unjust economic burden to sustain the system, caused inestimable, intergenerational, and disproportionate harm to communities;
 Whereas one in two adults in America has had a family member in jail or prison, and one in five has had a parent incarcerated;
 Whereas nearly 65 percent of families with an incarcerated or detained family member are unable to meet basic needs, including housing, health, food, and employment;
 Whereas children with an incarcerated parent are nearly six times more likely to be expelled from school and increasingly less likely to graduate from college than children without incarcerated parents;
 Whereas zero-tolerance policies, including exclusionary disciplinary policies and school-based arrests, result in the growing cradle-to-prison pipeline;
 Whereas tens of thousands of United States citizen children have a parent who is detained or has been deported, with approximately 5,000 children placed in the foster care system;
 Whereas children with incarcerated mothers are five times more likely to end up in foster care than those with incarcerated fathers;
 Whereas a vast, sound, and consistent body of scientific evidence suggests that— (1)the best estimate of the overall effect of incarceration on crime is modest, deterrence effects are negligible;
 (2)increased coordination between local law enforcement and immigration enforcement has not been shown to have a measurable impact on reducing crime and have been shown to destabilize communities;
 (3)education programs for people in prison have been proven to reduce recidivism, yet such programs have been underfunded or altogether eliminated at both the State and Federal level, including the ban on Pell Grants in prison, and restoring Pell Grant access to prisoners would increase the employment rate for people with a criminal history by 10 percent and improve collective earnings by $45 million in the first year after release; and
 (4)the root causes of crime and instability are typically poverty, substance use disorder, family and generational trauma, and poor access to health care and other basic social services;
 Whereas the consequences of criminal convictions do not end with the prison sentence served or fines paid, and a majority of people imprisoned in the United States are expected to return home, return to society, and become productive members of their communities;
 Whereas yearly, over 680,000 people are released from incarceration, and are expected to be taxpayers rather than tax burdens, yet the reality is that these individuals go home to find that their sentences, although served, are far from over;
 Whereas there are approximately 45,000 collateral consequences and civil disabilities across jurisdictions that prevent people with criminal records from reentering society, gaining meaningful employment;
 Whereas in many jurisdictions, individuals with a criminal record are automatically excluded from certain professional licenses such as those required to be a security guard, firefighter, real estate broker, and electrician;
 Whereas an estimated 6.1 million Americans, or 1 in every 40 adults, are banned from voting due to felony disenfranchisement or laws restricting voting rights for those with a current or previous felony conviction;
 Whereas the Federal Government has invested massive amounts of funding in policing, immigration enforcement, and prison and detention systems, which has accelerated mass criminalization and incarceration and fueled the prison industrial complex;
 Whereas 2019 represents the 25th anniversary of the signing of the Violent Crime Control and Law Enforcement Act of 1994 (in this resolution referred to as the 94 Crime Bill), and awareness that many of the policies contained in the 94 Crime Bill have proven harmful to certain communities;
 Whereas the 94 Crime Bill put forward the false view that punitive systems of policing and prisons lead to public safety and are necessary to combat violent crime;
 Whereas by endorsing and financing ineffective and damaging policies and practices at the State and local levels, the 94 Crime Bill encouraged the growth of police and prison infrastructure while limiting, and sometimes depleting, community investments that would have increased public safety, particularly in underresourced communities; and
 Whereas the Federal Government has a tremendous impact on the operation of the criminal legal system at the Federal, State, and local levels and can push for a more humane, dignified, and just society for all: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the time is now for the Federal Government to begin a large-scale decarceration effort to reshape the American legal system to—
 (1)support and commit to a participatory people’s process that recognizes directly impacted people as experts on transforming the justice system, who speak from experience about the devastation of criminalization and incarceration and offer community-oriented solutions that reduce harm by—
 (A)empowering directly impacted communities, through people’s assemblies, townhalls, listening sessions, and workshops, to inform and draft legislation to repeal and dismantle the 94 Crime Bill and other punitive policies, and replace them with a holistic and community-led public health and safety agenda; and
 (B)advancing a community-led platform of justice, freedom, and safety, which shifts resources away from criminalization and incarceration and toward policies and investments that fairly and equitably ensure that all people can thrive;
 (2)dramatically reduce the incarcerated populations to— (A)decriminalize behavior and divert cases that do not require confinement by—
 (i)providing tax incentives to local governments and States that commit to policies such as repealing truth-in-sentencing and three-strike provisions to significantly reduce the prison and jail population;
 (ii)decriminalizing sex work by removing criminal and civil penalties related to consensual sex work and addressing structural inequities that impede the safety, dignity, and wellbeing of all individuals, especially those most vulnerable to discrimination on the basis of race, gender identity or expression, sexual orientation, disability, socioeconomic status, and citizenship status;
 (iii)decriminalizing addiction, homelessness, poverty, HIV status, and disabilities, including mental health diagnosis, by legalizing marijuana and overdose prevention sites, declining to criminally prosecute low-level offenses such as loitering and theft of necessity goods, and expunging the records of individuals for all drug-related offenses;
 (iv)dramatically increasing diversion opportunities, community service, restorative justice programming, and treatment options that minimize court involvement and result in no prison time for most offenses where the person does not cause or intend to cause harm;
 (v)ending the criminalization of Black and brown students in school, including ending zero-tolerance school discipline policies and dress code and appearance policies that disproportionately impact girls of color and LGBTQ+ students, the removal of police and school resource officers, the decriminalization of truancy, and the reallocation of funds to support trauma informed, comprehensive mental health, and restorative services;
 (vi)ensuring that any and all new reduced sentencing provisions be applied retroactively and are inclusive of impacted immigrant communities;
 (vii)creating a clemency review board that is comprised of community, court, and congressional stakeholders to identify and make recommendations of people in Federal facilities who should be considered for clemency consideration by the President; and
 (viii)decriminalizing the act of migration by repealing provisions in Federal law that criminalize migrants for irregular border crossings, significantly limiting the conduct-and conviction-based grounds of deportability and inadmissibility and ending draconian systems of mandatory detention and automatic deportation;
 (B)make confinement last only as long as necessary by— (i)capping prison sentences for all crimes, particularly those that do not cause serious harm, and where no intention to cause such harm exists;
 (ii)ending the death penalty, including effective death sentences of life without the possibility of parole;
 (iii)ending mandatory minimum sentencing and providing incarcerated individuals an opportunity to petition for release after serving 10 years for any crime by a review board that includes at least one individual who has previously served time, to both encourage and reward people who reform themselves and pose no threat to public safety no matter the offense;
 (iv)ending truth-in-sentencing laws and reinstating Federal parole; (v)ending the sentencing disparity between crack and cocaine;
 (vi)establishing a national compassionate release standard that includes a presumption of release for any person with a disability who has spent at least 15 years in prison, as well as any person over the age of 50 who has spent at least 10 years in prison, over the age of 55 who has spent 5 years in prison, or over the age of 60;
 (vii)requiring States to impose sentencing reviewing standards, particularly for juveniles sentenced prior to their 18th birthday, abolishing youth jails, and making the detention of children in any form the absolute last resort;
 (viii)repealing overly restrictive habeas corpus rules that make it difficult for people who have been wrongfully accused to bring their cases to court; and
 (ix)repealing the Prison Litigation Reform Act of 1996 to return agency to incarcerated individuals and power to the courts to carry out regulation and oversight through court orders; and
 (C)reduce the risk of recidivism by transforming the experience of confinement by— (i)ending solitary confinement;
 (ii)incarcerating people, to the extent possible, at a facility closest to their home, and at a location that comports with their security destination;
 (iii)banning the prosecution of children under the age of 18 in adult courts and ensuring juveniles are not housed in adult prisons but in community- or home-based rehabilitation programs;
 (iv)allowing transgender individuals to be housed in a facility that conforms with their gender identity;
 (v)providing access to high-quality, trauma-informed, and culturally responsive physical, mental, and behavioral health care in prisons and jails, including substance use disorder and mental health treatment, medication for overdoses, hormonal treatment and gender-affirming procedures, and full reproductive and gynecological services, including adequate services for pregnant, laboring, and postpartum people;
 (vi)providing people who are incarcerated with access to commissary items, and clothing at rates no higher than those available on the free market, as well as programming, educational materials, and personal property in which all items are consistent with the individual’s gender identity and cultural preferences;
 (vii)providing high-quality, gender-responsive education and vocation training and access to sufficient libraries and reading materials;
 (viii)restoring eligibility for Federal Pell Grants to all students regardless of immigration status and those incarcerated in Federal, State, and local facilities without regard to offense or sentence length;
 (ix)ending forced labor practices and requiring incarcerated individuals to be paid for their labor at a rate that is no lower than the Federal minimum wage;
 (x)providing generous in-person visitation for a reasonable duration of time, including regular visitation between incarcerated individuals who are primary caretaker parents and their family members and access to free phone calls and video conferencing sessions;
 (xi)improving the quality of in-person visits by allowing partners, parents, and children to have physical contact, a room with natural light, a space that allows for some privacy, a place with food available for purchase, space for children and parents to play together, and are accessible for families with disabilities including American Sign Language interpreters and fully accessible buildings that are ADA compliant;
 (xii)providing healthy and nutritious food and room for physical exercise to promote health; (xiii)establishing and maintaining reasonable heating and cooling standards in all Federal, State, and local prisons, jails, and detention facilities
 (xiv)providing reasonable accommodations for people with disabilities as required by the Americans with Disabilities Act and section 504 of the Rehabilitation Act;
 (xv)establishing gender-responsive practices for all incarcerated people, including women, transgender, gender-variant, and nonbinary individuals, including a ban on solitary confinement and physical restraints on pregnant people and ensuring all body searches are conducted by staff of the incarcerated person’s preferred gender;
 (xvi)explicitly prohibiting discrimination and mistreatment of incarcerated people on the basis of sex, age, race, national origin, disability, religion, and sexual orientation and gender identity or expression;
 (xvii)creating an independent division or agency to provide oversight of the Bureau of Prisons and Department of Homeland Security with the authority to investigate civil rights complaints from incarcerated individuals and ensure prisoners are housed in safe, healthy environments;
 (xviii)providing adequate oversight of the Prison Rape Elimination Act to ensure the safety and protection of all incarcerated people, including LGBTQ+ individuals in prisons and jails;
 (xix)eliminating supervision revocation and reincarceration of people subject to correctional surveillance who commit compliance violations such as, but not limited to, failure to obtain a GED, failure to secure housing, failure to obtain employment, or failure to attend mental health or substance use treatment; and
 (xx)providing support to ensure successful transition for returning citizens through targeted and robust reentry programs, including establishing a Federal agency dedicated to monitoring and improving reentry supports and services;
 (3)ensure that wealth discrimination and corporate profiteering play no role in the determination of outcomes in the American legal system by—
 (A)ending the use of secured bonds or money bail and providing grants to States to establish alternate pretrial systems to reduce the pretrial detention population;
 (B)repealing the use of criminal fees for probation supervision, presentence investigations, and drug and alcohol testing;
 (C)ending the imposition of court fees and fines to individuals lacking the ability to pay, and ending practices that result in incarceration, extension of supervision, or stripping of rights for nonpayment of a debt alone;
 (D)investing in public defender offices at both the Federal and State levels, ensuring defender offices have ample capacity—including immigration law experts—to ensure the quality of defense a person receives is not dependent on one’s financial situation and that the quality of defense is not inhibited by unmanageable caseloads;
 (E)prohibiting private companies from profiting from jails, prisons, immigration detention facilities and alternative-to-detention programs, probation programs, electronic monitoring or any other form of mass supervision or detention;
 (F)prohibiting private companies from profiting from the operation of prisons, jails, and immigration detention facilities, including food services, financial services, commissaries, and medical care;
 (G)delivering resources towards education, fair employment, civic engagement, and access to housing, transportation, and social services for currently and formerly incarcerated people;
 (H)ensuring the right to vote for all citizens, including incarcerated and formerly incarcerated people and individuals awaiting trial; and
 (I)ending the practice of prison gerrymandering whereby incarcerated persons are counted in Census population counts as residents of correctional facilities and not their most recent residence prior to imprisonment; and
 (4)rebuild the communities most harmed by the failed policies of mass incarceration through— (A)ensuring that dignity and stability is within everyone’s reach by—
 (i)creating a health care system that guarantees every American comprehensive care, including repealing the Hyde Amendment and ensuring safe and legal access to the full-range of reproductive health services, and eliminating out-of-pocket monthly premiums, copays, and deductibles for substance use disorder and mental health treatment in communities;
 (ii)investing $1 trillion to modernize and expand the stock of social housing throughout the country, providing targeted down payment and rent payment assistance, incentivizing local rent control programs, and conditioning Federal funding on the removal of apartment ban policies and exclusionary zoning requirements;
 (iii)providing stability to the workers who drive our economy by raising the minimum wage to $15 and tying it to inflation, providing a Federal job to every person who wants one, ending the subminimum wage and fairly compensating people who provide immense value to their families and communities through nontraditional work such as childcare and family caregiving;
 (iv)ensuring all communities, specifically those communities disproportionately impacted by systemic environmental, social, and economic injustice, have access to clean, safe, and healthy homes, water, food, and air, including the promotion, implementation, and funding to support the Green New Deal;
 (v)providing free transportation and removing criminal penalties associated with accessing systems of transportation, such as fare evasion, transportation and street safety violations that result in ticketing, court, and technical assistance programs, and banning the use of biometric data such as facial analytics technology as it relates to travel;
 (vi)providing comprehensive supports and sustained resources to crime survivors, including survivors of sexual assault, trafficking and child exploitation, domestic violence, and gun violence and their families in the form of mental health treatment costs, trauma services, victim relocations services, and help covering basic needs such as housing, food, and transportation;
 (vii)reducing gun violence by regulating manufacturers, limiting firearm production and sales, including a permanent ban on assault-type weapons, a mass gun buyback program, and supporting community-based violence and trauma interruption initiatives;
 (viii)ensuring reparations are made through a systematic accounting, acknowledgement, and repair of past and ongoing harms to Black communities, specifically descendants of enslaved people in America that includes monetary compensation and large-scale social investments that include, but are not limited to, debt free college, homeownership assistance, guaranteed health care, and business financing support;
 (ix)dismantling and rebuilding a compassionate, just, and humane immigration system that keeps families together and establishes a pathway to citizenship for millions of undocumented immigrants living and contributing to society; and
 (x)supporting and prioritizing the preservation of families, particularly those impacted by the legal and immigration systems, by removing strict timelines related to the termination of parental rights under the Adoption and Safe Families Act, repealing provisions of the Immigration and Nationality Act that mandate detention and allow for the forced separation of immigrant children and families, promoting policies and practices focused on trauma prevention and support, family reunification and keeping families together, and strengthening and enforcing the Indian Child Welfare Act to ensure Native children impacted by parental incarceration can remain within Tribal communities; and
 (B)ending militarized policing practices and investing in services that provide real safety through— (i)stopping the transfer of military equipment to local police departments, encouraging district and States attorney offices to report civilian death by an officer to the Department of Justice, and eliminating qualified immunity, for police and correctional officers;
 (ii)prohibiting State and local law enforcement agencies from carrying out Federal immigration enforcement activities, including a prompt end to Secure Communities programs and programs implemented under section 287(g) of the Immigration and Nationality Act, and ensuring that localities are never required to share information with Federal immigration enforcement agencies;
 (iii)prioritizing law enforcement resources to dramatically increase the solve rate of the most serious offenses, such as shootings, homicides, and sexual assaults, including fully eliminating the rape-kit backlog;
 (iv)testing, implementing, and evaluating methods of processing 911 calls that reduce unnecessary contact between law enforcement and community members;
 (v)creating and supporting first-responder agencies and partnerships to solve problems that arise from substance use disorders, mental health diagnoses, and poverty that do not require criminal enforcement or armed officers, including the designation of a non-911 number for dispatch of crisis and trauma intervention teams;
 (vi)providing resources for non-law enforcement led, community-based violence and trauma interruption models;
 (vii)funding and empowering civilian review boards to ensure communities have input in the hiring and firing of police officers, disciplinary actions, budget and policy decisions, and access to relevant agency information;
 (viii)establishing standards and reporting, and providing training on implicit bias, use of force, de-escalation, including nonlethal interventions and responding to crises involving youth, immigrants, people with disabilities, people with different religious affiliations, English Language Learners, LGBTQ+, and gender nonconforming individuals;
 (ix)eliminating the doctrine of absolute immunity for prosecutors and providing resources to support better prosecutorial practices, in line with defendants’ constitutional and statutory rights;
 (x)ensuring the economic vitality of communities dependent on the incarceration industry by guaranteeing a job for every person who currently works in a jail or prison, including any necessary training or education;
 (xi)banning law enforcement use of facial analytics technology, including surveillance technologies and risk assessment software that are subject to algorithmic bias;
 (xii)providing law enforcement, first responders, and civilian staff with adequate mental health services;
 (xiii)severely restricting the use of civil asset forfeiture by police departments and prosecutor offices, limiting such forfeitures to efforts to disrupt major crime organizations, such as terrorist networks and international drug cartels;
 (xiv)reinstituting the Department of Justice’s role in investigating police departments that repeatedly violate citizens’ civil rights, and establishing adequate oversight of consent decrees; and
 (xv)ensuring criminal liability for civil rights and Brady violations resulting from police or prosecutorial misconduct.
					